           Case: 3:19-cv-00518-jdp Document #: 294 Filed: 03/26/21 Page 1 of 1



                                UNITED STATES DISTRICT COURT                                        00O. NO
                           FOR THE WESTERN DISTRICT OF WISCONSIN                                    Cll./TILED
                                                                                         2071 PIAR 25 PH 1:39
MICHAEL O'GRADY
                                                                                          ...pr TER
                                                                                        C LERK USO PPE,','L
                                                                                               IL         Si
PORTAGE COMMUNITY SCHOOLS, et, al                                                                    CF
     Defendants,                                           Case No. 19-cv-518-jdp


Notice is hereby given that Plaintiff Michael O'Grady in the above named case 19-cv-518, hereby
appal to the United States Court of Appeals for the Seventh Circuit from the final judgment/order
entered in this action on the 12 day of March 2021, denying motions for reconsideration and a more
full detailed order that fully adjudicates all of the issues before the district court from the plaintiffs
motions pursuant to Federal civil Rules 60 and 52 seeking relief to vacate the prior judgment issued by
the court granting the defendants motion for summary judgment.


Respectfully submitted,


                     Michael O'Grady
